Citation Nr: 0947345	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978, with additional service in the Army National Guard, 
including active duty for training from August 3, 1985, to 
August 18, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for schizophrenia.  In April 2009, the 
Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's current schizophrenia is related to thought 
symptoms and hallucinations which he first experienced while 
on active duty for training in the Army National Guard.
  

CONCLUSION OF LAW

The Veteran's schizophrenia was incurred in or aggravated by 
his active duty for training.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training includes full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24) (West 2002), 106, 1131 (West 2002).  Active duty 
also includes any periods of inactive duty for training 
during which an individual becomes disabled or dies from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2009).  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).
The Veteran served on active duty from August 1975 to March 
1978.  However, his entrance and separation examinations do 
not reflect complaints, diagnosis, or treatment for any 
mental disorder. 

The Veteran then served with the Army National Guard from 
July 1981 to October 1986.  His service personnel records 
reflect that from August 3, 1985, to August 18, 1985, he was 
on active duty for training purposes for annual training.  
His service medical records reflect that at the time, he 
suffered a psychotic episode.  On August 6, 1985, he was 
found holding a cigarette lighter under some live mortar 
rounds.  Later that evening, he was observed trying to open a 
service door to a squad carrier, stating that he wanted to, 
"get to the kitchen and get his kids."  On August 7, 1985, 
he was placed under psychiatric care due to hallucinations 
and confusion.  He reported that two months previously, he 
had been admitted to a psychiatric hospital for ten days and 
given medication.  Upon reporting for active duty for 
training in August 1985, he had forgotten to bring his 
medication.  His initial diagnosis was moderate to severe 
depression, paranoia, and schizophrenia.  On August 9, 1985, 
he was admitted to the inpatient ward at Wright-Patterson 
Medical Center.  He was given anti-psychotic medication.  He 
was discharged on August 30, 1985, with a diagnoses of 
alcoholic hallucinations in remission, and alcohol dependence 
in remission.  It was recommended that he be returned to 
active duty.  A January 1986 Report of Investigation reflects 
that the Veteran was diagnosed with depression and 
hallucinations, related to a withdrawal of medication for 
alcohol abuse.  The Veteran was found to have been "treated 
by civilian sources with medication for his alcohol abuse and 
encountered complications during the annual training 
period."  

On April 1994 VA psychiatric examination, the Veteran 
reported that he was currently taking medication for his 
mental condition and was under outpatient psychiatric care.  
He reported that he had experienced his first schizophrenic 
episode while in the National Guard, for which he was 
hospitalized.  After conducting mental examination of the 
Veteran, the examiner diagnosed him with chronic 
schizophrenia, paranoid-type, and a history of alcohol abuse.  

Private treatment records dated from 1986 to 1996 reflect 
that the Veteran was treated for his psychiatric condition 
beginning October 1986, when he was experiencing trouble 
sleeping and gave a history consistent with schizophrenia.  
It was felt that his problems with alcohol were due to his 
schizophrenia, and not due to a dependency on alcohol.  He 
began monthly counseling. 

On August 2004 VA psychiatric examination, the Veteran 
reported that his psychiatric problems first began while on 
active duty for training in  the National Guard, when he 
began to hear voices.  He reported that he had stopped 
consuming alcohol in 1992.  

With regard to his employment history, he reported that since 
he left the National Guard, he had worked in two different 
jobs until he was hospitalized for eight months due to a 
mental illness.  He was unable to work steadily after that 
point, and had been unemployed since 1992.  

With regard to his social history, he reported that he had a 
few friends, but that his mental problems stopped him from 
partaking in many social activities.  He stated that he used 
to feel like certain people were out to get him, but that his 
medication helped control those suspicions.  He had also 
previously experienced visual hallucinations, in the form of 
seeing little green lights in trees which made him think that 
sniper rifles were pointed at him.  

After conducting a mental examination of the Veteran, the 
examiner diagnosed him with schizophrenia, paranoid type, as 
well as with alcohol dependence in full sustained remission.  
After reviewing the claims file, the examiner determined that 
the Veteran's schizophrenia and alcohol abuse occurred during 
his time in the military.  The examiner stated that it was 
unclear to what extent that the stress of serving in the 
military caused or aggravated the onset of his schizophrenia, 
but that the stress could not be ruled out as a contributing 
factor.  His alcohol abuse was concluded to be a partial 
contributing factor to the onset of his schizophrenia.  The 
examiner concluded that the Veteran's military stressors were 
as likely as not contributing factors to the onset of his 
psychiatric symptomotology. 

On June 2009 VA psychiatric examination, after conducting 
mental examination of the Veteran and reviewing the claims 
file, the examiner stated that he found significant support 
for the Veteran's allegations that he first experienced 
symptoms while in service.  In so determining, the examiner 
explained that the Veteran was discharged secondary to 
medical unfitness, and the records indicated that he was 
treated for hallucinations and other symptoms of a thought 
disorder while in service.  The onset of his schizophrenia 
was also consistent with the age that he began to experience 
the symptoms.  The examiner also stated that he was 
reasonably sure that the Veteran's past alcohol abuse was 
caused by his schizophrenia.  

In this case, the record clearly demonstrates that the 
Veteran was on active duty training at the time that he was 
hospitalized for a psychotic condition which was diagnosed as 
paranoia, depression, and schizophrenia.  Although the record 
also evidences treatment for alcohol abuse two months prior 
to the active duty for training period, there is no evidence 
that the Veteran had suffered a schizophrenic episode prior 
to the active duty for training period.  Because the evidence 
demonstrates that the Veteran suffered a schizophrenic 
episode while on active duty for training, and there is no 
evidence of a schizophrenic diagnosis prior to this period, 
and because VA examiners have found it likely that the 
Veteran's current psychiatric condition first manifested 
during service, the Board concludes that service connection 
for schizophrenia is warranted.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).  

Resolving all doubt in favor of the Veteran, the Board finds 
that the evidence is at least in equipoise.  Therefore, the 
Board finds that entitlement to service connection for 
schizophrenia is warranted.  The Board finds it as likely as 
not that the Veteran first suffered from a thought disorder 
while in service on active duty for training.  Two VA 
examiners have related the Veteran's current schizophrenia to 
his episode while on active duty for training in August 1985.  
Therefore, service connection for schizophrenia is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for schizophrenia is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


